Case 4:19-cv-01903-SBA Document 33-1 Filed 06/21/19 Page 1of1

STEVEN S. BISS

ATTORNEY AT LAW
300 WEST MAIN STREET, SUITE 102
CHARLOTTESVILLE, VIRGINIA 22903
TELEPHONE; 804-501-8272
FAX: 202-318-4098

EMAIL: stevenbiss@earthlink net

stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-65 17037

MATTER NO.

205-002
June 20, 2019

VIA FEDERAL EXPRESS

Susan Y. Soong, Clerk

Ronald V. Dellums Federal Building
& United States Courthouse

1301 Clay Street,

Suite 400 S$

Oakland, CA 94612

RE: Seaman v. YouTube et al.
Case No. 4:19-cv-01903-SBA

Dear Ms. Soong:

Enclosed for filing is my Motion for Leave to Withdraw as Counsel for the
Plaintiff in the above matter.

Please be advised that I am not a member of the Bar of the United States District
Court for Northern District of California. I do not have CM/ECF credentials to file
electronically in your Court.

Thank you for your assistance. Call or email me if you have any questions.

Yours very truly,

Steven S. Biss

Encl.

ce. David Seaman (via email)
Samuel Reed Dippo, Esq. (via email)
Brian M> Willen, Esq. (via email)
